Citation Nr: 9935025	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

The propriety of the initial 30 percent disability rating for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  



REMAND

In July 1998, the RO forwarded the veteran's appeal to the 
Board.  In October 1999, the Board received additional VA 
medical evidence concerning the veteran's disabilities claim.  
This additional evidence was not accompanied by a waiver of 
RO consideration.  Thus, it must be referred back to the RO 
for initial consideration.  See 38 C.F.R. § 20.1304(c) 
(1999).  

Additionally, the Board observes that the record includes a 
March 1998 claim for benefits from the Social Security 
Administration (SSA).  Any records referable to this claim 
must be obtained for review by the Board.  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  As the claims folder included an 
application for SSA benefits, the RO 
should take appropriate steps to obtain 
copies of any decision awarding SSA 
benefits and the medical records on which 
the decision was based.  

3.  After performing the action requested 
hereinabove, the RO should review the 
veteran's claim in light of the 
additional evidence.  All indicated 
development then should be undertaken, 
including obtaining an additional VA 
psychiatric examination, if warranted.  
If any matter remains denied, the veteran 
should be furnished with an appropriate 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


